IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Petition to Reapportion the               :
Wyomissing Area School District                  :
from at Large to Three (3)                       :
Regions for the Election of School               :
Directors                                        :
                                                 :    No. 835 C.D. 2017
Appeal of: Valentin Rodriguez, Jr.               :    Submitted: September 29, 2017


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                           FILED: January 5, 2018

               West Reading Mayor Valentin Rodriguez, Jr. (Rodriguez) appeals from
the Berks County Common Pleas Court’s (trial court) May 9, 2017 order granting the
Wyomissing Area School District’s (District) summary judgment motion (Cross-
Motion) and denying Rodriguez’, James J. Gallen, Jr.’s and Elizabeth L. Heckler’s
(collectively, Resident Electors) summary judgment motion (Motion). The sole issue
before this Court is whether the trial court erred or abused its discretion by granting the
District’s Cross-Motion and denying Resident Electors’ Motion.1 After review, we
affirm.

       1
          Rodriguez’ Statement of Issues to be Presented on Appeal contains four additional issues:
(1) whether the trial court’s narrow interpretation of the Public School Code of 1949 (School Code),
Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§ 1-101 - 27-2702, was an error of law; (2)
whether the trial court failed to consider the record fact that the West Reading Borough school director
candidates have generally not been successful in at-large elections for over 20 years; (3) whether the
trial court failed to consider its ability to redraw election districts pursuant to Section 502 of the
Pennsylvania Election Code (Election Code), 25 P.S. § 2702; and (4) whether the trial court failed to
read Section 303(b)(1)-(3) of the School Code, 24 P.S. § 3-303(b)(1)-(3), and Section 502 of the
                                         Background
              The District is a third class school district composed of West Reading
Borough and portions of Wyomissing Borough in Berks County. The District’s Board
of School Directors (School Board) is currently elected by an at-large election system,
in which all registered voters cast votes for all School Board seats open for election.
The District is currently comprised of six election precincts. Resident Electors made a
presentation to the District arguing that the at-large election system is unfair to West
Reading Borough residents and should be regionally reapportioned. The District
declined to consider Resident Electors’ proposal.


                                             Facts
              On January 23, 2015, Resident Electors filed with the trial court a Petition
to Reapportion the Wyomissing Area School District from At-Large to Three Regions
for the Election of School Directors (Petition). On February 13, 2015, the District filed
a Motion to Strike the Petition. The parties were ordered to file Findings of Fact and
Conclusions of Law. On March 9, 2015, without commenting on the Petition’s merits,
and after considering the proposed findings of fact and conclusions of law, the
Honorable Timothy J. Rowley (Judge Rowley) denied the Petition without prejudice
to re-file, for failure to obtain the necessary registered voters’ signatures to submit a
proposed regional voting plan under Section 303(b)(2) of the Public School Code of
1949 (School Code),2 24 P.S. § 3-303(b)(2).
              On November 2, 2015, Resident Electors filed a First-Amended Petition
for Reapportionment of the District (Amended Petition), proposing that the trial court
reapportion the voting precincts into three regions, each of which would elect three

Election Code in pari materia. See Rodriguez Br. at 4. As these issues are subsumed in the stated
issue, we will address them therein.
        2
          Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§ 1-101 - 27-2702.


                                               2
members to the School Board. The proposal included a plan that would split one of the
District’s six voting precincts between two regions. On November 5, 2015, the District
filed preliminary objections to the Amended Petition. Following argument, Judge
Rowley overruled the preliminary objections. On December 23, 2015, the District filed
a motion for reconsideration of the preliminary objections. On January 13, 2016, Judge
Rowley denied the reconsideration motion. On January 14, 2016, the District filed its
Answer to the Amended Petition.
             On November 7, 2016, Resident Electors filed their Motion.                   By
November 15, 2016 order, the case was transferred from Judge Rowley to the
Honorable Madelyn S. Fudeman (Judge Fudeman). On December 1, 2016, the District
filed its response to Resident Electors’ Motion and filed its Cross-Motion. The trial
court heard argument on the summary judgment motions on May 1, 2017. On May 9,
2017, the trial court denied the Motion and granted the Cross-Motion. Rodriguez
appealed to this Court.3

      3
             Because appellate review of a trial court ruling on summary judgment
             motions entails a question of law, our standard of review is de novo and
             our scope of review is plenary. Starling v. Lake Meade Prop[.] Owners
             Ass[’]n, Inc., 162 A.3d 327, 340 . . . (Pa. . . . 2017) . . . ; Pyeritz v.
             Commonwealth, . . . 32 A.3d 687, 692 ([Pa.] 2011). Our Supreme Court
             has explained the standard of review employed by trial courts
             reviewing summary judgment motions as follows:
                 Summary judgment is appropriate only in those cases where
                 the record clearly demonstrates that there is no genuine issue
                 of material fact and that the moving party is entitled to
                 judgment as a matter of law. . . . The reviewing court must
                 view the record in the light most favorable to the nonmoving
                 party, resolving all doubts as to the existence of a genuine
                 issue of material fact against the moving party. When the facts
                 are so clear that reasonable minds cannot differ, a trial court
                 may properly enter summary judgment.
             Starling, 162 A.3d at 340 . . . (quoting Gilbert v. Synagro Cent[.], LLC,
             . . . 131 A.3d 1, 10 ([Pa.] 2015)).


                                                 3
                                        Discussion
              Rodriguez argues that the trial court erred or abused its discretion by
denying Resident Electors’ Motion because it did not consider the trial court’s authority
to create new districts under Section 502 of the Pennsylvania Election Code (Election
Code), 25 P.S. § 2702. The District rejoins that Section 303(b) of the School Code
controls, thus the trial court properly denied Resident Electors’ Motion.
              Initially, Section 303(b) of the School Code provides:
              (1) The interim operating committee or the board of school
              directors may develop a plan to elect school directors from
              regions or to elect some school directors at large and some
              from regions. Such a plan may also be developed by the
              resident electors of a school district as provided herein and
              shall have the same effect as one developed by the board of
              school directors.
              (2) Electors equal to at least twenty-five (25) per centum of
              the highest vote cast for any school director in the last
              municipal election may develop a plan to elect school
              directors from regions or to elect some school directors from
              regions and some from the school district at large. Plans
              proposed by electors shall be subject to the same
              requirements as plans proposed by the board of school
              directors.
              (3) The boundaries of the regions shall be fixed and
              established in such manner that the population of each
              region shall be as nearly equal as possible and shall be
              compatible with the boundaries of election districts. Such
              plan for the division of the school district shall be submitted
              for approval to the court of common pleas. If approved by
              such court, the clerk thereof shall certify the regional
              boundaries contained therein to the county board of
              elections. In the event of any division, redivision, alteration,
              change or consolidation of election districts which renders
              regional boundaries incompatible with the boundaries of
              election districts, a new plan shall be developed and

Pane v. Indian Rocks Prop. Owners Ass’n, Inc. of Ledgedale, 167 A.3d 266, 270 n.2 (Pa. Cmwlth.
2017).


                                              4
               submitted for court approval in like manner. Any proposed
               change in an approved plan, including abolition of regional
               representation, shall be submitted for approval to the court of
               common pleas by the board of school directors, or by a
               petition of the resident electors within the district. Where a
               region plan is approved, school directors who reside in each
               region shall be elected by and from each region. At all times
               each region shall be represented by directors elected or
               appointed from that region. Where a combination at large
               and region plan is approved, all regions shall have an equal
               number of school directors who reside in each region and
               who shall be elected or appointed by and from each region.
               At all times each region shall be represented by a director or
               directors elected or appointed from that region. All plans
               shall provide that three school directors shall be elected at
               each municipal election. In a combination at large and region
               plan, the number of regions shall be three. In a region plan
               not combining at large directors, the number of regions shall
               be three or nine.

24 P.S. § 3-303(b) (emphasis added). Section 502 of the Election Code authorizes:
               Subject to the provisions of [S]ection 501 of [the Election
               Code4], the court of common pleas of the county in which the
               same are located, may form or create new election districts
               by dividing or redividing any borough, township, ward or
               election district into two or more election districts of compact
               and contiguous territory, having boundaries with clearly
               visible physical features conforming with census block lines
               from the most recently completed [f]ederal decennial census
               and wholly contained within any larger district from which
               any [f]ederal, [s]tate, county, municipal or school district
               officers are elected, or alter the bounds of any election
               district, or form an election district out of two or more
               adjacent districts or parts of districts, or consolidate
               adjoining election districts or form an election district out of
               two or more adjacent wards, so as to suit the convenience of
               the electors and to promote the public interests. Except for
               good cause shown, election districts so formed shall not
               contain more than one thousand two hundred (1,200)

       4
          Section 501 of the Election Code states: “Each borough and township, not divided into
wards, and each ward of every city, borough and township now existing or hereafter created, shall
constitute a separate election district, unless divided into two or more election districts or formed into
one election district, as hereinafter provided.” 25 P.S. § 2701.
                                                    5
              registered electors. No election district shall be formed that
              shall contain less than one hundred (100) registered electors.
              When a school district crosses county lines, the regions of the
              school district shall be composed of contiguous election
              districts.
25 P.S. § 2702.

              Rodriguez contends that Resident Electors’ plan offers three regions
which are nearly equal in population and, although the proposed reapportionment does
not comply with Section 303(b) of the School Code because it splits an election district,
the trial court may overlook that noncompliance because Section 502 of the Election
Code authorizes county common pleas courts to form or create new election districts.
We disagree.

              The School Code provides three ways of electing school
              board directors: (1) regional elections; (2) at-large elections;
              or (3) a combination of regional and at-large elections. See
              24 P.S. § 3-303(b)(3). Where a regional plan is presented,
              the School Code sets forth two requirements: (1) the regions
              shall be compatible with the boundaries of election
              districts;[5] and (2) the boundaries of the regions shall be
              fixed and established in such manner that the population of
              each region shall be as nearly equal as possible. Spring-Ford
              Area Sch[.] Dist[.] Div[.] Case, . . . 234 A.2d 184 ([Pa.
              Super.] 1967). Both of these requirements must be satisfied.
              In re Chichester Sch[.] Dist[.], . . . 234 A.2d 187 ([Pa. Super.]
              1969); Cameron [Cnty.] Sch[.] [Bd.], Resident Electors
              Appeal, . . . 456 A.2d 226 ([Pa. Cmwth.] 1983); see also
              Petition of [Bd.]of Directors of Hazleton Sch[.] Dist[.], . . .
              524 A.2d 1083 ([Pa. Cmwlth.] 1987).

In re Petition to Reapportion the Sch. Dir. Regions of the Chichester Sch. Dist., 688
A.2d 1275, 1278 (Pa. Cmwlth. 1997) (footnote omitted; emphasis added).
“Furthermore, of the three criteria which must be complied with here, barring


       5
         In In re: Petition to Realign Regional Election Districts in Pennsbury School District, 79
A.3d 1218, 1220 n. 2 (Pa. Cmwlth. 2012), this Honorable Court explained that for purposes of Section
303 of the School Code, “[t]he term election district refers to the polling place unit or precinct.”
                                                 6
compelling circumstances to the contrary, two (contiguous territory and election
district boundary lines) are absolutes and only the requirement of population equality
is couched in the malleable language, ‘as nearly as equal as possible.’” Petition of the
Bd. of Dirs. of Hazleton Area Sch. Dist., 524 A.2d 1083, 1086 (Pa. Cmwlth. 1987). As
the election district boundary lines requirement is “absolute[],” id., and Resident
Electors’ plan violates said statutory mandate, the trial court properly granted the
District’s Cross-Motion on that basis.

             This would end our inquiry were it not for the adamant and
             importunate assertion by [Rodriguez] that [Section 1932 of
             the Statutory Construction Act of 1972,] 1 Pa.C.S. § 1932
             (‘statutes in pari materia’) compels a different result. This
             rule of statutory construction states: ‘(a) Statutes or parts of
             statutes are in pari materia when they relate to the same
             persons or things or to the same class of persons or things[;]
             (b) Statutes in pari materia shall be construed together, if
             possible, as one statute.’

Cherry v. Pa. Higher Educ. Assistance Agency, 642 A.2d 463, 466 (Pa. 1994).
             Rodriguez insists that Section 303(b) of the School Code should be read
in pari materia to Section 502 of the Election Code. Specifically, Rodriguez maintains
that since Section 502 of the Election Code grants the trial court authority to “form or
create new election districts,” id., the violation of Section 303(b)(3) of the School Code
should not prevent the trial court from approving the Resident Electors’ plan.
However, Section 303(b) of the School Code dictates the development of plans to elect
school directors, while Section 502 of the Election Code refers to the formation or
creation of new election districts. Further, Section 303(b) of the School Code expressly
applies to the actions of the interim operating committee or the board of school
directors, and resident electors, whereas Section 502 of the Election Code applies to
the trial court’s authority. “The two statutes thus relate to different persons and things.
Therefore, we do not regard them to be in pari materia.” Cherry, 642 A.2d at 466.


                                            7
Accordingly, the trial court did not err by not reading Section 303(b) of the School
Code and Section 502 of the Election Code in pari materia.
            For all of the above reasons, the trial court’s order is affirmed.


                                       ___________________________
                                       ANNE E. COVEY, Judge




                                           8
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Petition to Reapportion the      :
Wyomissing Area School District         :
from at Large to Three (3)              :
Regions for the Election of School      :
Directors                               :
                                        :      No. 835 C.D. 2017
Appeal of: Valentin Rodriguez, Jr.      :



                                     ORDER

            AND NOW, this 5th day of January, 2018, the Berks County Common
Pleas Court’s May 9, 2017 order is affirmed.


                                     ___________________________
                                     ANNE E. COVEY, Judge